DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on November 2, 2018 has been entered. Claims 1, 9 and 16 have been amended and claims 19 has been cancelled with claim 21 newly added. Claims 1 – 18, 20 an 21  are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 11 -13, filed July 19th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
The gravamen of applicant’s arguments rest on the assertion that the independent claim as amended, “wherein each verb signature comprises the verb of a respective fragment and a sequence of thematic roles, wherein each thematic role describes a respective relationship between the verb of the respective fragment and related words in the respective fragment”, is not taught by the cited arts of reference. 
Examiner respectfully agrees.  
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Womack et al., (United States Patent Publication Number 20080228467) hereinafter Womack

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	Claims 1 – 3, 9 – 11, 16 - 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn Carlson “Discourse Tagging Reference Manual” hereinafter Carlson, in view of Shafiq Joty et al. “Combining Intra- and Multi-sentential Rhetorical Parsing for Document-level Discourse Analysis” hereinafter referred to as Joty and in further view of Womack et al., (United States Patent Publication Number 20080228467) hereinafter Womack
Regarding claim 1 Carlson teaches a computer-implemented method (method Page 62) for constructing a question-answer association, (Table 2: Question-Answer relations Page 44) the method (method Page 62)  comprising: constructing, (construct Page 83) from text (text Page 37) comprising fragments, (fragments Page 37) a discourse tree (discourse tree Page 2) that represents (represents Page 31) rhetorical relationships (rhetorical relation Page 7) see Page 32 between (between Page 31)  the fragments, wherein the discourse tree (discourse tree Page 2) comprises a plurality of nodes, (nodes in the discourse structure Pate 71) each nonterminal node (“nucleus” node Page 85) such as “nonterminal node” representing (representing Page 55) a rhetorical relationship (each node is label in the rhetorical structure tree with only one relation Page 33) between (between Page 31)  two of the fragments, (fragments Page 37)  and each terminal node (“satellite” node Page 85) of the nodes of the discourse tree(nodes in the discourse structure Pate 71)  is associated (associated Page 71) with one of the fragments, (fragments Page 37)  and wherein the fragments (fragments Page 37)  are elementary discourse units; (elementary discourse units Page 2) matching (assign Page 84) such as “matching” each fragment  (fragments Page 37)  that has a verb (main verb Page 6) to a verb signature, (complements of attribution verbs (speech acts and other cognitive acts) Page 3 such as “verb signatures” thereby creating (create Page 83)  a communicative discourse tree; (well-formed discourse tree Page 84) such as “communicative discourse tree”)   identifying, (identify Page 3) in the communicative discourse tree, (well-formed discourse tree Page 84) such as “communicative discourse tree” a fragment (fragment Page 24)  that represents  a nucleus elementary discourse unit, (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit” extracting, (selecting Page 32) such as “extracting” from the communicative discourse tree, (well-formed discourse tree Page 84) such as “communicative discourse tree” a particular verb signature (complements of attribution verbs (speech acts and other cognitive acts) Page 3 such as “verb signatures” corresponding (corresponding Page 42) to the nucleus elementary discourse unit; (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit”” determining (determining Page 2) a subject (clausal subjects Page 5) from the verb signature (complements of attribution verbs (speech acts and other cognitive acts) Page 3 such as “verb signatures” and the nucleus elementary discourse unit (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit””; and forming, (poses Page 66) such as “forming” from the subject, (clausal subjects Page 5)  a question fragment (“in what manner?” or “in what way?” Page 61)
Carlson does not fully disclose wherein the nucleus elementary discourse unit is dominant to a corresponding satellite elementary discourse unit; wherein each verb signature comprises the verb of a respective fragment and a sequence of thematic roles, wherein each thematic role describes a respective relationship between the verb of the respective fragment and related words in the respective fragment
Joty teaches wherein the nucleus elementary discourse unit (head node Page 491) such as “nucleus elementary discourse unit” is dominant (dominance relationship Page 491) to a corresponding (correspond Page 486) satellite elementary discourse unit; (attachment node Page 491) such as “corresponding satellite elementary discourse unit”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson to incorporate the teachings of Joty whereby   wherein the nucleus elementary discourse unit is dominant to a corresponding satellite elementary discourse unit. By doing so syntactic labels and lexical heads of head and attachment nodes along with their dominance relationship are used as  features. Carlson Page 491
Womack teaches wherein each verb signature (fragment [0136] and  semantic role [0140]) comprises the verb (verb [0203]) of a respective fragment (Fig. 12 fragment [0136]) and a sequence of thematic roles, (semantic roles [0140]) see also roles [0100] – [0105] wherein each thematic role (three types of semantic roles [0140]) describes a respective relationship (The primary is the PAS Verb (ROLE_CLUMP_ VERB). It is the main verb that assigns most of the other roles stored in the clump, the ROLE_TASPECT. It contains the tense and aspect that the PAS assigning verb utilized and one or more of the five modal roles: ROLEM_INTENT, ROLE_M_ABILITY, ROLE_M_OBLIGATION, ROLE_M_DESIRE and ROLE_M_POSSIBILITY [0140]) between the verb (verb [0203]) of the respective fragment (Fig. 12 fragment [0136]) and related words (all time or date related phrases [0180]) in the respective fragment (Fig. 12 fragment [0136])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson to incorporate the teachings of Womack wherein each verb signature comprises the verb of a respective fragment and a sequence of thematic roles, wherein each thematic role describes a respective relationship between the verb of the respective fragment and related words in the respective fragment. By doing so if the relationship desired
were that of two steps down from concept node 404, it is possible to determine a relationship between concept node 404 and concept node 410 by allowing the relationship to be taken two steps down. Womack [0032]
Claims 9 and 16 correspond to claim 1 and are rejected accordingly

Regarding claim 2 Carlson in view of Joty and Womack teaches the computer-implemented method of claim 1
Carlson as modified further teaches wherein forming  (poses Page 66) such as “forming” the question fragment (“in what manner?” or “in what way?” Page 61) comprises: identifying, (identify Page 3) within the nucleus elementary discourse unit, (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit a word ([… shutting down …] [… dismissing …] wsj_231 Page 12) that represents either (i) a noun, (ii) a verb, or (iii) adjective; and replacing (assigned to the nucleus Page 62) such as “replacing” the word ([… shutting down …] [… dismissing …] wsj_231 Page 12) with a question word, ("how?" Page 62) wherein a question word is one of (i) what, (ii) where, (iii) whom, (iv) who, or (v) how ("how?" question that can be assigned to the nucleus Page 62)
	Claims 10 and 17 correspond to claim 2 and are rejected accordingly

Regarding claim 3 Carlson in view of Joty and Womack teaches the computer-implemented method of claim 2
Carlson as modified further teaches wherein identifying(identify Page 3)  a word  ([… shutting down …] [… dismissing …] wsj_231 Page 12) comprises: constructing (construct Page 83) a parse tree (rhetorical structure tree Page 33) such as “parse tree” from the nucleus elementary discourse unit, (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit wherein the parse tree (rhetorical structure tree Page 33) such as “parse tree” comprises nodes; (each node in the rhetorical structure tree Page 33) and selecting, (selecting rhetorical relations Page 32) from the nodes, (nodes Page 71) a node (a node Page 85) that represents either (i) a noun, (ii) a verb,  or (iii) adjective. (temporal noun phrases ; a day; two years Page 17)

Regarding claim 11 Carlson in view of Joty and Womack teaches non-transitory computer-readable medium of claim 9
Carlson as modified further teaches wherein identifying(identify Page 3)  a word  ([… shutting down …] [… dismissing …] wsj_231 Page 12) comprises: constructing (construct Page 83) a parse tree (rhetorical structure tree Page 33) such as “parse tree” from the nucleus elementary discourse unit, (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit wherein the parse tree (rhetorical structure tree Page 33) such as “parse tree” comprises nodes; (each node in the rhetorical structure tree Page 33) and selecting, (selecting rhetorical relations Page 32) from the nodes, (nodes Page 71) a node (a node Page 85) that represents either (i) a noun, (ii) a verb,  or (iii) adjective. (temporal noun phrases ; a day; two years Page 17)

 Regarding claim 18 Carlson in view of Joty and Womack teaches the system of claim 16
Carlson as modified further teaches wherein identifying(identify Page 3)  a word  ([… shutting down …] [… dismissing …] wsj_231 Page 12) comprises: constructing (construct Page 83) a parse tree (rhetorical structure tree Page 33) such as “parse tree” from the nucleus elementary discourse unit, (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit wherein the parse tree (rhetorical structure tree Page 33) such as “parse tree” comprises nodes; (each node in the rhetorical structure tree Page 33) and selecting, (selecting rhetorical relations Page 32) from the nodes, (nodes Page 71) a node (a node Page 85) that represents either (i) a noun, (ii) a verb,  or (iii) adjective. (temporal noun phrases ; a day; two years Page 17)

Regarding claim 21 Carlson in view of Joty and Womack teaches the computer-implemented method of claim 1
Carlson as modified does not fully disclose wherein the matching comprises: accessing a plurality of verb signatures, wherein each verb signature comprises the verb of a fragment and a sequence of thematic roles, wherein each thematic role describes a respective relationship between the verb and related words; determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective verb signature, wherein each of the thematic roles matches a role of a word in the fragment; selecting a particular verb signature from the plurality of verb signatures based on the particular verb signature comprising a highest number of matches of roles; and associating the particular verb signature with the fragment
	Womack teaches wherein the matching (matching [0172]) comprises: accessing a plurality of verb signatures, (fragment [0136] and  semantic role [0140])  wherein each verb signature (fragment [0136] and  semantic role [0140]) comprises the verb (verb [0203]) of a fragment  (Fig. 12 fragment [0136]) and a sequence of thematic roles, (semantic roles [0140]) see also roles [0100] – [0105] wherein each thematic role  (three types of semantic roles [0140]) describes a respective relationship  (The primary is the PAS Verb (ROLE_CLUMP_ VERB). It is the main verb that assigns most of the other roles stored in the clump, the ROLE_TASPECT. It contains the tense and aspect that the PAS assigning verb utilized and one or more of the five modal roles: ROLEM_INTENT, ROLE_M_ABILITY, ROLE_M_OBLIGATION, ROLE_M_DESIRE and ROLE_M_POSSIBILITY [0140]) between the verb (verb [0203]) and related words; (all time or date related phrases [0180]) determining, (determine [0172]) for each verb signature  (fragment [0136] and  semantic role [0140]) of the plurality (plurality [0024])  of verb signatures, a plurality of thematic roles  (semantic roles [0140]) see also roles [0100] – [0105] of the respective verb signature, (fragment [0136] and  semantic role [0140]) wherein each of the thematic roles three types of semantic roles [0140]) matches (an exact match [0170]) a role of a word (role of the verb [0172]) in the fragment; (fragment [0136]) selecting (selecting [0098]) a particular verb signature(fragment [0136] and  semantic role [0140])   from the plurality (plurality [0024])  of verb signatures (fragment [0136] and  semantic role [0140])  based on the particular verb signature (fragment [0136] and  semantic role [0140])   comprising a highest number of matches of roles;( A "matched" clump is one that has an identical role table set. That is, all of the roles are the same, and the role values are the same [0172]) and associating (associated [0172]) the particular verb signature (fragment [0136] and  semantic role [0140])  with the fragment(fragment [0136])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson to incorporate the teachings of Womack wherein the matching comprises: accessing a plurality of verb signatures, wherein each verb signature comprises the verb of a fragment and a sequence of thematic roles, wherein each thematic role describes a respective relationship between the verb and related words; determining, for each verb signature of the plurality of verb signatures, a plurality of thematic roles of the respective verb signature, wherein each of the thematic roles matches a role of a word in the fragment; selecting a particular verb signature from the plurality of verb signatures based on the particular verb signature comprising a highest number of matches of roles; and associating the particular verb signature with the fragment. By doing so the main verb assigns semantic "roles" or "responsibilities" to the various grammatical constituents, and when that verb changes, the entire sentence changes. The unique verb can occur in a certain manner, at a particular time, it can carry a theme, and there can be a main agent or something that experiences the verb's action. Womack [0098].

Claims 4, 6, 12, 14 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Lynn Carlson “Discourse Tagging Reference Manual” hereinafter Carlson, in view of Shafiq Joty et al. “Combining Intra- and Multi-sentential Rhetorical Parsing for Document-level Discourse Analysis” hereinafter referred to as Joty, in view of Womack et al., (United States Patent Publication Number 20080228467) hereinafter Womack and in further view of Boris A. Galitsky (United States Patent Publication Number 20140040288) hereinafter Galitsky
Regarding claim 4 Carlson in view of Joty and Womack teaches the computer-implemented method of claim 1
	Carlson as modified does not fully disclose wherein forming the question fragment comprises: accessing a first syntactic representation of a question template; aligning a second syntactic representation of the question fragment with the first syntactic representation; and substituting the question fragment into the first syntactic representation.
Galitsky teaches wherein forming (forming [0056]) the question fragment (“How can I get short focus zoom lens for digital camera?” [0053]) comprises: accessing (retrieved [0051]) a first syntactic representation ( syntactic parse tree 240 [0055]) of a question template; (content inversion application [0053]) such as “question template” aligning (In particular, two phrases should only be aligned if their head nouns (subjects) are established. [0055]) a second syntactic representation  ( syntactic parse tree 242 [0055]) of the question fragment (“How can I get short focus zoom lens for digital camera?” [0053]) with the first syntactic representation; ( syntactic parse tree 240 [0055])  and substituting (chunking [0066]) such as “substituting” the question fragment(“How can I get short focus zoom lens for digital camera?” [0053])  into the first syntactic representation ( syntactic parse tree 240 [0055])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson in view of Joty and Womack  to incorporate the teachings of Galitsky wherein forming the question fragment comprises: accessing a first syntactic representation of a question template; aligning a second syntactic representation of the question fragment with the first syntactic representation; and substituting the question fragment into the first syntactic representation. By doing so  finding alignment between two phrases, thus attempting to set correspondences between as many words as possible in the two phrases. The alignment should retain the integrity of the phrase. Galitsky [0055]
Claims 12 and 19 correspond to claim 4 and are rejected accordingly

Regarding claim 6 Carlson in view of Joty and Womack teaches the computer-implemented method of claim 1
	Carlson as modified does not fully disclose further comprising determining the plurality of templates by: forming, from an additional text, a first parse tree from a first question and a second parse tree from a second question; identifying, from the first parse tree, an entity; identifying, from the second parse tree, the entity; generalizing the first parse tree and the second parse tree into a generalized fragment comprising the entity; and adding the generalized fragment into the plurality of templates.
Galitsky teaches further comprising determining the plurality of templates (plurality of contents containing sentences [0015]) such as “plurality of templates”  by: forming, (forming [0056]) from an additional text, (text of a user needs statement. [0074]) a first parse tree (Fig. 2B-1 syntactic parse tree [0051])  from a first question (Fig. 2B-1 “how can I get short focus zoom lens for digital camera?” [0053]) and a second parse tree (Fig. 2B-2 syntactic parse tree [0051])  from a second question; (Fig. 2B-2 “can I get auto focus lens for digital camera?” [0054])  identifying, (identifying [0028]) from the first parse tree, (Fig. 2B-1 syntactic parse tree [0051])  an entity; (Fig. 2B-1 (260) subject is the “lens” [0052]) identifying, from the second parse tree, (Fig. 2B-2 syntactic parse tree [0051])  the entity; (Fig. 2B-2 (262) subject is the “lens” [0054]) generalizing (generalizing [0055])  the first parse tree(Fig. 2B-1 syntactic parse tree [0051])   and the second parse tree (Fig. 2B-2 syntactic parse tree [0051])  into a generalized fragment (commonality [0014]) such as “generalized fragment” comprising the entity; (“lens” as found in Fig. 2B-1 and 2B-2 [0052], [0054]) and adding (topicality grouping [0053]) such as “adding” the generalized fragment (commonality [0014]) such as “generalized fragment” into the plurality of templates (plurality of contents containing sentences [0015]) such as “plurality of templates”  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson in view of Joty and Womack to incorporate the teachings of Galitsky whereby determining the plurality of templates by: forming, from an additional text, a first parse tree from a first question and a second parse tree from a second question; identifying, from the first parse tree, an entity; identifying, from the second parse tree, the entity; generalizing the first parse tree and the second parse tree into a generalized fragment comprising the entity; and adding the generalized fragment into the plurality of templates. By doing so user reviews 320c also contain sentences with syntactic parse trees having generalized sub-trees to search query 310. 320a-320c may be grouped by sentiments contained in sentiment expressions found in the syntactic parse trees, by ranking the sentiments based on polarity of number of polarity values, or other sentiment grouping. Galitsky [0075].
Claim 14 correspond to claim 6 and are rejected accordingly
Claims 7, 8 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Lynn Carlson “Discourse Tagging Reference Manual” hereinafter Carlson, in view of Shafiq Joty et al. “Combining Intra- and Multi-sentential Rhetorical Parsing for Document-level Discourse Analysis” hereinafter referred to as Joty, in view of Womack et al., (United States Patent Publication Number 20080228467) hereinafter Womack and in further view of Barrett et al., (United States Patent Publication Number 20100169309) hereinafter Barrett
Regarding claim 7 Carlson in view of Joty and Womack teaches the computer-implemented method of claim 1
	Carlson as modified does not fully disclose wherein the text is in a first domain, the method further comprising:  generating, from an utterance, an additional communicative discourse tree; applying a classification model to the additional communicative discourse tree, wherein the classification model is trained with a plurality of questions and plurality of answers; and receiving, from the classification model, an indication of whether the utterance is in rhetoric agreement with a reference text, wherein the reference text is in a second domain.
	Barret teaches wherein the text (text document [0010]) is in a first domain, (Fig. 7, (707-1) nucleus document segment [0242]) such as “first domain” the method further comprising:  generating, (computational task [0186]) such as “generating” from an utterance, (utterance [0186]) an additional communicative discourse tree; (hierarchical tree structure [0044])  applying (processes [0230]) a classification model (model [0231]) such as “classification model” see Fig. 9B speech act classifier to the additional communicative discourse tree, (hierarchical tree structure [0044])  wherein the classification model (model [0231]) such as “classification model” see Fig. 9B speech act classifier to is trained (trained [0035]) with a plurality of questions and plurality of answers; (multinuclear question answer relations [0146]) and receiving, (outputs [0231] from the classification model, (model [0231]) such as “classification model” see Fig. 9B speech act classifier to an indication (single affirmation or an affirmation and restatement [0051]) of whether the utterance (utterance [0186])  is in rhetoric agreement (in an agreement mononuclear relation [0051]) see also rhetorical relations [0177] with a reference text, (particular text [0116]) wherein the reference text (particular text [0116]) is in a second domain (Fig. 7, (707-2) satellite document segment [0242]) such as “second domain”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson in view of Joty and Womack to incorporate the teachings of Barrett wherein the text is in a first domain, the method further comprising:  generating, from an utterance, an additional communicative discourse tree; applying a classification model to the additional communicative discourse tree, wherein the classification model is trained with a plurality of questions and plurality of answers; and receiving, from the classification model, an indication of whether the utterance is in rhetoric agreement with a reference text, wherein the reference text is in a second domain. By doing so the query input specified by the user is processed to query the variables stored in the data repository to identify zero or more
document segments that are associated with a rhetorical relation that matches the at least one rhetorical relation of interest specified by the query input. Barrett [0005].
Claim 15 correspond to claim 7 and are rejected accordingly

Regarding claim 8 Carlson in view of Joty and Womack  teaches the computer-implemented method of claim 1
	Carlson as modified further teaches comprising: deriving an answer (the satellite answers page 62) from the nucleus elementary discourse unit; (click on node 2 and specify that the relation is of type “nucleus”  Page 85) such as “nucleus elementary discourse unit 
Carlson as modified does not fully disclose training a classification model by inputting the question fragment and the answer to classification model; providing the question fragment to the classification model; and verifying that the answer is received from the classification model.
Barrett teaches training (classifying [0237]) a classification model (model [0231]) such as “classification model” see Fig. 9B speech act classifier by inputting (inputs to the model [0231]) the question fragment and the answer (feature vector values [0231]) such as “question fragment and the answer” to classification model; (model [0231]) such as “classification model” see Fig. 9B speech act classifier providing the question fragment (embedded tag [0035]) such as “question fragment” to the classification model; (model [0231]) such as “classification model” see Fig. 9B speech act classifier and verifying that the answer (answer to the question posed [0129]) is received (came true [0129])  from the classification model (model [0231]) such as “classification model” see Fig. 9B speech act classifier
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carlson in view of Joty and Womack to incorporate the teachings of Barrett wherein training a classification model by inputting the question fragment and the answer to classification model; providing the question fragment to the classification model; and verifying that the answer is received from the classification model. By doing so the RST relation mapper employs a model that maps feature vector values to probabilities correlating the feature vector values to a set of RST relation types. The feature vector values for a given Document Segment are input to the model. Barrett [0231].



ALLOWABLE SUBJECT MATTER
6.	Claims 5, 13  and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
 /KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166